UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1877


RICHARD J. JASMIN,

                Plaintiff - Appellant,

          v.

NELNET/INTUITION/BGI SERVICES DEPARTMENT OF EDUCATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:09-cv-00022-nkm)


Submitted:   February 18, 2010            Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard J. Jasmin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard J. Jasmin seeks to appeal the district court’s

order dismissing his complaint filed pursuant to the Fair Debt

Collection Practices Act.               We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  This appeal period

is “mandatory and jurisdictional.”                 Browder v. Dir., Dep’t of

Corr.,    434    U.S.    257,    264    (1978)    (quoting    United   States      v.

Robinson, 361 U.S. 220, 229 (1960)).

               The district court’s order was entered on the docket

on April 17, 2009.         The notice of appeal was filed on August 4,

2009.    Because Jasmin failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented     in   the

materials       before   the    court    and     argument    would   not    aid   the

decisional process.

                                                                           DISMISSED




                                          2